383 U.S. 832 (1966)
ESTATE OF LEYMAN
v.
COMMISSIONER OF INTERNAL REVENUE.
No. 385.
Supreme Court of United States.
Decided April 4, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Daniel M. Gribbon, William H. Allen and Matthew J. Zinn for petitioner.
Solicitor General Marshall for respondent.
PER CURIAM.
Upon the consent of the Solicitor General and consideration of the entire record, the petition for a writ of certiorari is granted, the judgment of the United States Court of Appeals for the Sixth Circuit is vacated and the cause is remanded to that court with instructions to remand it to the United States Tax Court for computation and imposition of civil fraud penalty in accordance with the provisions of Public Law 89-359, 80 Stat. 28.